internal_revenue_service number release date index number -------------------------------------------------- ---------------------------------- -------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b03 plr-144760-12 date date legend ----------------------------------------------------------------------------------------------------------------------- ------ ----------------------------------------------------------------------------------------------------------------------- ----- ------------- ------------------ ------------------- ---------------------- --------------------- x trust state date date date date dear ---------------------- this letter responds to a letter dated date and subsequent correspondence written on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code plr-144760-12 facts according to the information submitted and the representations made x was incorporated under the laws of state on date on date shares of x’s stock were transferred to trust x elected to be an s_corporation effective date x represents that trust was qualified to be an electing_small_business_trust esbt within the meaning of sec_1361 however no election was made under sec_1361 to treat trust as an esbt consequently trust was an ineligible shareholder and as a result x’s s_corporation_election was ineffective x represents that the circumstances resulting in the ineffectiveness of x’s s_corporation_election were inadvertent and not motivated by tax_avoidance or retroactive tax planning x and x’s shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible shareholder and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 provides that for purposes of sec_1361 an esbt is a permissible shareholder sec_1361 provides that except as provided in sec_1361 the term electing_small_business_trust means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in sec_170 - or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made plr-144760-12 and subsequent taxable years of such trust unless revoked with the consent of the secretary sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was not effective for the taxable_year which made determined without regard to sec_1361 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to this period then notwithstanding the circumstances resulting in such ineffectiveness the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 of the income_tax regulations provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner conclusion based solely on the facts submitted and representations made we conclude that x’s s_corporation_election effective date was inadvertently invalid because x had an ineligible shareholder pursuant to the provisions of sec_1362 x will be treated as an s_corporation from date and thereafter provided that x’s s_corporation_election is not otherwise terminated under sec_1362 so long as the trustee of trust files an esbt election effective date with the appropriate service_center within days of the date of this letter a copy of this letter should be attached to the esbt election accordingly the shareholders of x must include in their income their pro_rata share of separately_stated and nonseparately computed items of x as provided in sec_1366 and make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 this ruling is contingent upon x and each of its shareholders filing any amended returns and making such adjustments that plr-144760-12 are necessary to properly reflect the reporting of x’s items of s_corporation income specifically trust must file an amended_return and make adjustments that are necessary to properly reflect the treatment of trust as an esbt a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling if all of the above conditions are not met then this ruling is null and void furthermore if these conditions are not met x must notify the ogden service_center that its s_corporation_election is not valid except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed or implied regarding x’s eligibility to be an s_corporation or trust’s eligibility to be an esbt the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely stacy l short senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures a copy of this letter a copy for sec_6110 purposes
